Name: Commission Implementing Decision (EU) 2015/1928 of 23 October 2015 terminating the anti-dumping proceeding concerning imports of certain aluminium foil originating in the People's Republic of China
 Type: Decision_IMPL
 Subject Matter: international trade;  technology and technical regulations;  Asia and Oceania;  competition;  trade;  iron, steel and other metal industries
 Date Published: 2015-10-27

 27.10.2015 EN Official Journal of the European Union L 281/16 COMMISSION IMPLEMENTING DECISION (EU) 2015/1928 of 23 October 2015 terminating the anti-dumping proceeding concerning imports of certain aluminium foil originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(1) thereof, Whereas: A. INITIATION (1) On 12 December 2014, the European Commission (the Commission) initiated an anti-dumping proceeding with regard to imports into the Union of certain aluminium foil of a thickness of less than 0,021 mm, not backed, not further worked than rolled, in rolls of a weight exceeding 10 kg, and excluding aluminium foil of a thickness of not less than 0,008 mm and not more than 0,018 mm in rolls of a width not exceeding 650 mm, originating in the People's Republic of China (the PRC) and published a Notice of Initiation in the Official Journal of the European Union (2). (2) The investigation was initiated following a complaint lodged by six Union producers (the complainant), representing more than 25 % of the total Union production of the product under investigation. The complaint contained prima facie evidence of injurious dumping that was sufficient to justify the initiation. (3) The Commission informed the complainant, other known Union producers, the known exporting producers in the PRC, possible analogue country producers, known importers, distributors, and other parties known to be concerned, and representatives of the PRC of the initiation of the investigation. Interested parties were given an opportunity to make their views known in writing and to request a hearing within the time limit set in the Notice of Initiation. (4) The complainant, other Union producers, the exporting producers in the PRC, importers and distributors made their views known. All interested parties, who so requested and showed that there were particular reasons why they should be heard, were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By a letter of 20 August 2015 to the Commission, the complainant withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore, the Commission considered that the present investigation should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, the Commission received no comments which would justify that such termination would not be in the Union interest. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain aluminium foil of a thickness of less than 0,021 mm, not backed, not further worked than rolled, in rolls of a weight exceeding 10 kg, and excluding aluminium foil of a thickness of not less than 0,008 mm and not more than 0,018 mm in rolls of a width not exceeding 650 mm, originating in the PRC, should be terminated without the imposition of measures. (9) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of certain aluminium foil of a thickness of less than 0,021 mm, not backed, not further worked than rolled, in rolls of a weight exceeding 10 kg, and excluding aluminium foil of a thickness of not less than 0,008 mm and not more than 0,018 mm in rolls of a width not exceeding 650 mm originating in the People's Republic of China, currently falling within CN code ex 7607 11 19, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 444, 12.12.2014, p. 13.